Shippen, C J.
The court kept the matter some days under advisement; and afterwards delivered the opinion of the court.
There appears in this case to be a just debt, as between the parties, due from Coulon to Maybin, the surviving partner of Anthony and Company. The payment thereof is resisted by the very man, at whose instance and for whose benefit those laws have been violated, which form the great objection to the recovery of it. If it were therefore possible for us, consistent with the laws of the land, to enforce the recovery, we feel the strongest disposition to do it. We have, however, fully considered the case in all its parts, together with the authorities cited on both sides, and are compelled to say, the laws of the United States, the great principles of public policy, and the regard we must pay to the evident prosperity and safety of our country, which would be endangered by permitting its navigation laws to be violated or evaded, absolutely forbid our affording the aid of this court, to the recovery of a debt founded upon such a violation or evasion. The debt originated in a contract between a foreigner and a citizen, to mask the property of the foreigner, by purchasing and equipping vessels with his money and for his use, and by registering and navigating them in the names of American citizens ; which could not be done without the grossest perjury.
We listened with some satisfaction to the distinctions made b} *34the counsel of the surviving partner, tending to show a separation # i *of the balance found by the referees from the illegal 351 transactions: but we find the whole so connected, that it is impossible to separate them. The balance is, in part at least, formed by allowances made or commissions on these transactions, and interest on advances made on that account; and in order to settle this balance, it was necessary for the referees to connect and consider the whole business together. No part seems to be untainted by the original violation of the laws, which we are sworn to support.
The other exceptions to the report, might, we think, have been got over, but this cannot.
The letter written by Mr. Maybin to one of the referees, is certainly exceptionable, as containing persuasions to befriend him : although as the main intent of it seems calculated rather to procure his consent to act as a referee, than to influence his judgment in the decision, we think it insufficient to invalidate the reports : and we only take this notice of it, lest we should seem to countenance this kind of applications to individual referees, which we certainly disapprove.
There is no task more repugnant to the feelings of conscientious judges, than to be obliged to decide against the justice of the case, but imperious law and the public good require it here. We are therefore compelled to say, the reports must be set aside.